 Case 6:20-mj-00024-RSB Document 1-3 Filed 09/08/20 Page 1 of 14 Pageid#: 4




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                LYNCHBURG DIVISION

 IN THE MATTER OF THE SEARCH OF                      )
 AN IPHONE LISTED UNDER CASE                         )
 NUMBER 2019-011722 AS ITEM 2, AN                    )
 IPHONE LISTED UNDER CASE NUMBER                     )
 2019-012677 AS ITEM 6, AND AN IPHONE                )       Case No.     6:20mj24
 LISTED UNDER CASE NUMBER 2020-                      )
 006414 AS ITEM 1 LOCATED AT THE                     )
 LYNCHBURG POLICE DEPARTMENT’S                       )
 EVIDENCE STORAGE.                                   )
                                                     )

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Russell Davidson, a Special Agent with the Alcohol, Tobacco, Firearms and

Explosives, being first duly sworn, do hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the cellular devices seized from Malik

SIMPSON, further described in Attachment A, for the things described in Attachment B.

       2.      I am a Senior Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”), United States Department of Justice, I have been employed with ATF since

July 2002 and I am presently assigned to the Roanoke, Virginia Field Office. I have successfully

completed the Criminal Investigators Training Program and New Professional Training, ATF

National Academy, held at the Federal Law Enforcement Training Center, Glynco, Georgia.

Prior to this employment, I was employed as a sworn police officer for the City of Lynchburg,

Virginia for eight years. During those eight years, I was assigned to the Vice/ Narcotics Unit
 Case 6:20-mj-00024-RSB Document 1-3 Filed 09/08/20 Page 2 of 14 Pageid#: 5




responsible for conducting drug trafficking investigations. Since becoming an ATF Special

Agent, I have conducted narcotics and firearms investigations involving large conspiracies. This

aforementioned experience has given me the knowledge to recognize the methods used by

criminal violators and individuals disposed to commit criminal offenses to conceal their overall

criminal activities from law enforcement personnel and other persons.

       3.      During my employment as a law enforcement officer, I have received multiple

hours of training in narcotics enforcement and investigative techniques, and I have personally

participated in numerous investigations. I have also spoken on numerous occasions with

informants, suspects, and other experienced narcotics traffickers concerning the methods and

practices of drug traffickers, including the methods and practices used by traffickers of

methamphetamine, heroin, and cocaine. I have been involved in the execution of numerous

search warrants on electronic devices, including cellphones, and in obtaining location

information for those devices.

       4.      Based on my training and experience investigating narcotics and the distribution

of narcotics, I know that it is common for individuals engaged in this activity to use telephonic

communications, both cellular (to include voice and text messages) and hard line, to further their

criminal activities. I know that “smart” phones play an integral role in the daily lives of

individuals engaging in narcotics trafficking and that these individuals use cellular telephones to

exchange information with customers and/or source(s) of supply through text messaging, instant

messaging, and telephone conversations. I also know that it is common for narcotics trafficker to

use multiple “smart” phones to communicate with co-conspirators in order to compartmentalize

their illegal activity and avoid detection by law enforcement. Further, I know it is common for




                                                  2
 Case 6:20-mj-00024-RSB Document 1-3 Filed 09/08/20 Page 3 of 14 Pageid#: 6




narcotics traffickers to change their phones and phone numbers in order to avoid detection by

law enforcement.

       5.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

                IDENTIFICATION OF THE DEVICES TO BE EXAMINED

       6.      The items to be searched are as follows:

            a. An iPhone (hereinafter “Target Cell Phone #1”), stored at the Lynchburg Police

               Department’s evidence storage under case number 2019-011722 as Item 2

            b. An iPhone (hereinafter “Target Cell Phone #2), stored at the Lynchburg Police

               Department’s evidence storage unit under case number 2019-012677 as item 6.

            c. An iPhone (hereinafter “Target Cell Phone #3), stored at the Lynchburg Police

               Department’s evidence storage unit under case number 2020-006414 as item 1.

                            STATEMENT OF PROBABLE CAUSE

       7.      The United States, including the ATF and the Lynchburg Police Department

(“LPD”), is conducting a criminal investigation of Malik SIMPSON (“SIMPSON”) and others

regarding violations distribution of marijuana, in violation of 21 U.S.C. §§ 841 and 846, and

possession of firearms and machineguns in furtherance of drug trafficking, in violation of 18

U.S.C. § 924(c).

       8.      On June 24, 2020, SIMPSON was indicted by a grand jury for possession with

intent to distribute marijuana, possession of a firearm in furtherance of drug trafficking,




                                                 3
 Case 6:20-mj-00024-RSB Document 1-3 Filed 09/08/20 Page 4 of 14 Pageid#: 7




possession of a machinegun in furtherance of drug trafficking, and illegal possession of a

machinegun. See 6:20-CR-8.

       9.        Through the course of this criminal investigation beginning in June of 2018, the

LPD VICE/INTEL Unit began receiving information related to SIMPSON and his involvement

in distributing marijuana. The LPD also identified SIMPSON as a member of gang known as

“Floyd Street” through various forms of gathered intelligence including Confidential Source

(CS) debriefs.

       10.       On July 10, 2019, Officers with the Lynchburg Police Department attempted to

conduct a traffic stop in the City of Lynchburg, VA, after observing a white Ford Focus drive in

a reckless manner. The vehicle fled from law enforcement, and eventually crashed a short

distance away. During the pursuit, officers were able to observe the driver and passenger, and

recognized them to be Floyd Street members J.J. and SIMPSON. Also during the pursuit,

SIMPSON was observed throwing a large bag of marijuana out of the car, which was recovered

by law enforcement. Both J.J. (driver) and SIMPSON (passenger) fled from the vehicle after it

crashed. Law enforcement searched the vehicle. Inside, law enforcement located a book bag with

packaging materials where SIMPSON was seated, and also located TARGET CELL PHONE #1

on the rear floorboard, which was powered on at the time. Officers were unable to apprehend

SIMPSON and J.J. at the time of the pursuit, but obtained warrants for their arrest. The amount

of marijuana recovered was approximately 36 grams, a distributable amount.

       11.       On July 11, 2019, Detective Knabb and Detective Stevenson with the Lynchburg

Police Departments VICE/Narcotics Unit observed SIMPSON at the Sunshine Market on

Campbell Avenue in the City of Lynchburg. Knabb, knowing SIMPSON was wanted from the

previous day’s events, directed marked patrol officers to the arrest of SIMPSON, who again fled




                                                  4
 Case 6:20-mj-00024-RSB Document 1-3 Filed 09/08/20 Page 5 of 14 Pageid#: 8




on foot during the incident. Knabb also indicated that he observed SIMPSON conduct what

appeared to be narcotics transactions, prior to marked police arrival. SIMPSON was taken into

police custody during this incident, and a search warrant was subsequently executed at the

residence SIMPSON fled into, located at 2307 Cobbs Street in Lynchburg, VA. Officers located

a distributable amount of marijuana, along with a Glock .40 caliber handgun in a bag they

observed SIMPSON carrying. During the course of the search warrant, SIMPSON was booked,

and released on his initial warrant. Officers therefore swore out another warrant for SIMPSON

for marijuana distribution, and concealed weapon 2nd offense (Felony), since he was released

prior to the completion of the search warrant at the residence. No cellular devices were recovered

during this incident.

       12.     SIMPSON was wanted from July 11, 2019 to July 28, 2019, when he was again

apprehended by LPD Officers. During that incident, a traffic stop was conducted on a vehicle for

a defective brake light in which SIMPSON was a passenger. SIMPSON was placed into custody

on his outstanding warrants. Officers on scene developed probable cause to search the vehicle,

after smelling the odor of marijuana emanating from within the passenger compartment of the

vehicle. A search of that vehicle yielded a bag in the trunk which contained a Glock 9mm

handgun, along with approximately 1.4 ounces of marijuana. Officers also located a digital scale

in the vehicle, and US currency on SIMPSON’s person. Further examination of the Glock

handgun revealed it had been altered to be capable of firing as a fully automatic weapon.

Officers later obtained video footage from a gas station off of Campbell Avenue, where the

initiating Officer had originally observed SIMPSON moments before the traffic stop. Video

footage shows SIMPSON quickly get into and out of the trunk of the vehicle he was later

stopped in, after observing Police presence in the area. The footage shows SIMPSON quickly get




                                                5
 Case 6:20-mj-00024-RSB Document 1-3 Filed 09/08/20 Page 6 of 14 Pageid#: 9




into the trunk of the car, and it appears as if he is stashing something in the trunk. Officer Kirby,

the arresting officer, indicated that the driver, D.M., made statements indicating that they were

aware of his presence in the area. During the course of this stop, TARGET CELL PHONE #2

was seized from SIMPSON.

       13.      The ATF conducted an examination of the firearm seized from SIMPSON, and

determined it was altered to fire as a fully automatic machine gun, in violation of US Code Title

26 U.S.C., 5861(d) – possession of an unregistered NFA weapon.

       14.      During the course of this investigation, two Facebook accounts were identified as

being used by SIMPSON to conduct criminal activity. A federal search warrant was conducted

for the contents and data of those accounts, and a close examination of over 15,000 pages of

digital evidence was conducted by the LPD and ATF. The contents of SIMPSON’s Facebook

data revealed several things including;

             a. SIMPSON utilized a cellular device to conduct criminal transactions through

                Facebook, Messenger, Snapchat, text message and phone calls.

             b. SIMPSON was responsible for conducting hundreds of narcotics transactions for

                various substances including but not limited to marijuana, cocaine, scheduled

                prescription pills and more. This pattern of activity was documented on a

                consistent basis back to 2018 through Facebook.

             c. SIMPSON was responsible for buying and trading multiple firearms with other

                individuals including other gang members. SIMPSON sometimes would trade or

                pay for firearms with various illicit drugs, most commonly marijuana.




                                                  6
Case 6:20-mj-00024-RSB Document 1-3 Filed 09/08/20 Page 7 of 14 Pageid#: 10




             d. SIMPSON conspired with other offenders to convert his firearm to a fully

                automatic machine gun. Evidence corroborates SIMPSON’s possession and

                knowledge of the fully automatic firearm seized from him.

             e. Data showed SIMPSON’s continued networking and continuance of criminal

                activity with gang members.

       15.      On May 5, 2020, SIMPSON had several outstanding arrest warrants stemming

from an incident where he fled from the LPD in a high speed pursuit. The LPD received

information that SIMPSON was in the White Rock area in a white vehicle with Virginia tags

XVY7817 or similar. Officers located a vehicle matching the description given and conducted a

traffic stop. Officers made contact with the driver, J.S., who indicated she had just dropped off

groceries at 1131 Lanier Street. Officers detected a strong odor of marijuana in the car, and noted

that the passenger seat was laid back, indicating that a passenger had possibly just been in the car

trying to avoid detection. Officers responded to 1131 Lanier Street, and found SIMPSON

standing in front of the residence, utilizing TARGET CELL PHONE #3. Directly beside

SIMPSON was roughly three (3) pounds of marijuana. SIMPSON was searched and also had

several Oxycodone pills on his person. Officers conducted a search warrant of the residence, and

did not locate any other items of interest. SIMPSON was arrested on his outstanding charges, as

well as additional drug distribution and possession charges.

       16.      On May 5, 2020, SIMPSON made a recorded call from the Blue Ridge Regional

Jail to 434-426-3659 and spoke to a female. SIMPSON instructed the female to text 434-509-

8547, and instructed them to cut the phone off and lock it up “like before.” He also said to de-

activate it “before.” Your affiant believes through his training knowledge and experience that




                                                 7
Case 6:20-mj-00024-RSB Document 1-3 Filed 09/08/20 Page 8 of 14 Pageid#: 11




SIMPSON is asking the female to reset his phone remotely before law enforcement can

download its contents.

       17.      In reviewing SIMPSON’s criminal history, your affiant has learned that

SIMPSON has a pattern of criminal activity with firearms and drugs going back to 2016.

SIMPSON is not a convicted felon.

       18.      SIMPSON has not made any request to the LPD or ATF for the return of Target

Cell Phone #1, Target Cell Phone #2, or Target Cell Phone #3.

       19.      Based on SIMPSON’s pattern of criminal activities, your affiant believes a search

of SIMPSON’s cellular phones will further the criminal investigation into SIMPSON. Your

affiant knows that drug dealers typically use cellular devices to set up and coordinate drug

transactions and other criminal activity. Cellular phones not only provide detailed description of

the criminal activities being conducted, but also show the criminal network including other

members, locations and activities. SIMPSON’s attempt to have his cellular phone cleaned of

evidence further proves the contents of the phone will further the investigation into SIMPSON,

as well as co-conspirators.

                                         TECHNICAL TERMS

       20.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

             a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data communication

                through radio signals. These telephones send signals through networks of

                transmitter/receivers, enabling communication with other wireless telephones or

                traditional “land line” telephones. A wireless telephone usually contains a “call




                                                 8
Case 6:20-mj-00024-RSB Document 1-3 Filed 09/08/20 Page 9 of 14 Pageid#: 12




           log,” which records the telephone number, date, and time of calls made to and

           from the phone. In addition to enabling voice communications, wireless

           telephones offer a broad range of capabilities. These capabilities include: storing

           names and phone numbers in electronic “address books;” sending, receiving, and

           storing text messages and e-mail; taking, sending, receiving, and storing still

           photographs and moving video; storing and playing back audio files; storing

           dates, appointments, and other information on personal calendars; and accessing

           and downloading information from the Internet. Wireless telephones may also

           include global positioning system (“GPS”) technology for determining the

           location of the device.

        b. Digital camera: A digital camera is a camera that records pictures as digital

           picture files, rather than by using photographic film. Digital cameras use a

           variety of fixed and removable storage media to store their recorded images.

           Images can usually be retrieved by connecting the camera to a computer or by

           connecting the removable storage medium to a separate reader. Removable

           storage media include various types of flash memory cards or miniature hard

           drives. Most digital cameras also include a screen for viewing the stored images.

           This storage media can contain any digital data, including data unrelated to

           photographs or videos.

        c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a

           handheld digital storage device designed primarily to store and play audio, video,

           or photographic files. However, a portable media player can also store other

           digital data. Some portable media players can use removable storage media.




                                             9
Case 6:20-mj-00024-RSB Document 1-3 Filed 09/08/20 Page 10 of 14 Pageid#: 13




           Removable storage media include various types of flash memory cards or

           miniature hard drives. This removable storage media can also store any digital

           data. Depending on the model, a portable media player may have the ability to

           store very large amounts of electronic data and may offer additional features such

           as a calendar, contact list, clock, or games.

        d. GPS: A GPS navigation device uses the Global Positioning System to display its

           current location. It often contains records the locations where it has been. Some

           GPS navigation devices can give a user driving or walking directions to another

           location. These devices can contain records of the addresses or locations involved

           in such navigation. The Global Positioning System (generally abbreviated

           “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite

           contains an extremely accurate clock. Each satellite repeatedly transmits by radio

           a mathematical representation of the current time, combined with a special

           sequence of numbers. These signals are sent by radio, using specifications that

           are publicly available. A GPS antenna on Earth can receive those signals. When

           a GPS antenna receives signals from at least four satellites, a computer connected

           to that antenna can mathematically calculate the antenna’s latitude, longitude, and

           sometimes altitude with a high level of precision.

        e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used

           for storing data (such as names, addresses, appointments or notes) and utilizing

           computer programs. Some PDAs also function as wireless communication

           devices and are used to access the Internet and send and receive e-mail. PDAs

           usually include a memory card or other removable storage media for storing data




                                             10
Case 6:20-mj-00024-RSB Document 1-3 Filed 09/08/20 Page 11 of 14 Pageid#: 14




           and a keyboard and/or touch screen for entering data. Removable storage media

           include various types of flash memory cards or miniature hard drives. This

           removable storage media can store any digital data. Most PDAs run computer

           software, giving them many of the same capabilities as personal computers. For

           example, PDA users can work with word-processing documents, spreadsheets,

           and presentations. PDAs may also include global positioning system (“GPS”)

           technology for determining the location of the device.

        f. Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller

           than a notebook, that is primarily operated by touching the screen. Tablets

           function as wireless communication devices and can be used to access the Internet

           through cellular networks, 802.11 “wi-fi” networks, or otherwise. Tablets

           typically contain programs called apps, which, like programs on a personal

           computer, perform different functions and save data associated with those

           functions. Apps can, for example, permit accessing the Web, sending and

           receiving e-mail, and participating in Internet social networks.

        g. Pager: A pager is a handheld wireless electronic device used to contact an

           individual through an alert, or a numeric or text message sent over a

           telecommunications network. Some pagers enable the user to send, as well as

           receive, text messages.

        h. IP Address: An Internet Protocol address (or simply “IP address”) is a unique

           numeric address used by computers on the Internet. An IP address is a series of

           four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).

           Every computer attached to the Internet computer must be assigned an IP address




                                            11
Case 6:20-mj-00024-RSB Document 1-3 Filed 09/08/20 Page 12 of 14 Pageid#: 15




                so that Internet traffic sent from and directed to that computer may be directed

                properly from its source to its destination. Most Internet service providers control

                a range of IP addresses. Some computers have static—that is, long-term—IP

                addresses, while other computers have dynamic—that is, frequently changed—IP

                addresses.

             i. Internet: The Internet is a global network of computers and other electronic

                devices that communicate with each other. Due to the structure of the Internet,

                connections between devices on the Internet often cross state and international

                borders, even when the devices communicating with each other are in the same

                state.

       21.      Based on my training, experience, and research, I know that the devices described

in Attachment A have capabilities that allow them to serve as a wireless telephone, phone book,

digital camera, digital recorder, GPS Navigation, portable media player, and PDA. In my

training and experience, examining data stored on devices of this type can uncover, among other

things, evidence that reveals or suggests who possessed or used the device.

                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       22.      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time.

       23.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the devices were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence might be on the devices because:




                                                  12
Case 6:20-mj-00024-RSB Document 1-3 Filed 09/08/20 Page 13 of 14 Pageid#: 16




             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

             b. Forensic evidence on a device can also indicate who has used or controlled the

                device. This “user attribution” evidence is analogous to the search for “indicia of

                occupancy” while executing a search warrant at a residence.

             c. A person with appropriate familiarity with how an electronic device works may,

                after examining this forensic evidence in its proper context, be able to draw

                conclusions about how electronic devices were used, the purpose of their use, who

                used them, and when.

             d. The process of identifying the exact electronically stored information on a storage

                medium that are necessary to draw an accurate conclusion is a dynamic process.

                Electronic evidence is not always data that can be merely reviewed by a review

                team and passed along to investigators. Whether data stored on a computer is

                evidence may depend on other information stored on the computer and the

                application of knowledge about how a computer behaves. Therefore, contextual

                information necessary to understand other evidence also falls within the scope of

                the warrant.

             e. Further, in finding evidence of how a device was used, the purpose of its use, who

                used it, and when, sometimes it is necessary to establish that a particular thing is

                not present on a storage medium.

       24.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the devices




                                                 13
Case 6:20-mj-00024-RSB Document 1-3 Filed 09/08/20 Page 14 of 14 Pageid#: 17




consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the devices to human inspection in order to determine whether it contains evidence

described by the warrant.

       25.      Manner of execution. Because this warrant seeks only permission to examine

devices already in law enforcement’s possession, the execution of this warrant does not involve

the physical intrusion onto a premise. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.

                                         CONCLUSION

I submit that this affidavit supports probable cause for a search warrant authorizing the

examination of the devices described in Attachment A, in order to seek the items described in

Attachment B.

                                              OATH


The information in this affidavit is true to the best of my knowledge and belief.


Respectfully submitted,

                                                     s/Russell Davidson
                                                     Russell Davidson
                                                     Special Agent, ATF



                                                                                      WK
Received by reliable electronic means and sworn and attested to by telephone on this ____day of
September 2020.

  Robert S. Ballou
___________________________________
ROBERT S. BALLOU
UNITED STATES MAGISTRATE JUDGE




                                                14
